    Case: 3:19-cr-00047-RAM-RM Document #: 213 Filed: 05/11/20 Page 1 of 3



                            DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
                       v.                        )       Case No. 3:19-cr-0047
                                                 )
VIOLET ANNE GOLDEN, STEPHANIE                    )
BARNES,                                          )
                                                 )
                       Defendants.               )
                                                 )

                                             ORDER
       Before the Court is the motion of Violet Anne Golden (“Golden”) to hold the
sentencing hearing in this matter through video conferencing, or in the alternative, to
continue the sentencing hearing in this matter.
       On May 29, 2019, the Grand Jury returned a 31-Count Superseding Indictment
charging Golden and codefendant Stephanie Barnes (“Barnes”) with crimes arising out of
Golden’s and Barne’s alleged misuse and misappropriation of the Virgin Islands Casino
Control Commission funds. On January 14, 2020, Golden pled guilty to Count 4 and Count 27
of the Superseding Indictment: theft from programs receiving federal government funds in
violation of 18 U.S.C. § 666 and failure to file a tax return in violation of 33 V.I.C. § 1524.
       A sentencing hearing for Golden is currently scheduled for May 14, 2020. On May 5,
2020, Golden filed a motion to hold her sentencing hearing via videoconference. Golden
asserts that as a result of her age and asthma, “she is more susceptible to the adverse effects
of the [SARS-CoV-2] virus.” See ECF No. 209 at 1. Conducting her sentencing hearing in
person, Golden argues, would unnecessarily expose her to potential sources of infection and
require her to be quarantined upon return to prison afterwards. For these reasons, Golden
requests that her sentencing hearing be conducted by videoconference, or alternatively, that
her sentencing hearing be continued.
       On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”). The Act was signed into law by the President of the United States
      Case: 3:19-cr-00047-RAM-RM Document #: 213 Filed: 05/11/20 Page 2 of 3
United States v. Golden
Case No. 3:19-cr-0047
Order
Page 2

that same day. Among its many provisions, the CARES Act authorizes district courts to use
video teleconferencing to hold felony sentencings under appropriate circumstances. See
CARES Act, Pub. L. No. 116-136, § 15002(b)(2) (2020). In relevant part, the CARES Act
provides:
            [I]f the Judicial Conference of the United States finds that emergency
            conditions due to the national emergency declared by the President . . .
            with respect to [COVID-19] will materially affect the functioning of . . . the
            Federal courts generally . . . , the chief judge of a district court covered by
            the finding . . . specifically finds . . . that . . . felony sentencings under Rule
            32 of the Federal Rules of Criminal Procedure cannot be conducted in
            person without seriously jeopardizing public health and safety, and the
            district judge in a particular case finds for specific reasons that the plea
            or sentencing in that case cannot be further delayed without serious
            harm to the interests of justice, the . . . sentencing in that case may be
            conducted by video teleconference.
Id.
        On March 29, 2020, the Judicial Conference of the United States found, pursuant to
the CARES Act, that emergency conditions due to the national emergency declared by the
President with respect to COVID-19 have materially affected and will materially affect the
function of the federal courts generally. On April 9, 2020, the Chief Judge of the District Court
of the Virgin Islands entered a general order finding that felony sentencing under Rule 32 of
the Federal Rules of Criminal Procedure cannot be conducted in person in this judicial
district without seriously jeopardizing public health and safety.
        Golden, however, provides no reason why her sentencing “cannot be further delayed
without serious interests of justice.” See id. Accordingly, the Court will deny Golden’s request
to hold her sentence over video conference. Cf., e.g., United States v. Collazo, Crim. No. 2:19-
00120, 2020 WL 1905293, at *2 (S.D.W. Va. Apr. 17, 2020) (“In particular, given the
applicable sentencing guidelines and the absence of any factors indicating an above-
guidelines sentence would be appropriate, the court concludes that delaying sentencing will
prejudice defendants because they have already served sentences longer than what is called
for under the guidelines.”).
        The premises considered, it is hereby
     Case: 3:19-cr-00047-RAM-RM Document #: 213 Filed: 05/11/20 Page 3 of 3
United States v. Golden
Case No. 3:19-cr-0047
Order
Page 3

        ORDERED that Violet Anne Golden’s motion, docketed at ECF Number 209, is
DENIED insofar as it seeks to hold the sentencing hearing in this matter through a
teleconference; it is further
        ORDERED that Violet Anne Golden’s motion, docketed at ECF Number 209, is
GRANTED insofar as it seeks to continue her sentencing hearing; and it is further
        ORDERED that the sentencing hearing as to Violet Anne Golden previously scheduled
for May 14, 2020, is RESCHEDULED to commence promptly at 9:00 A.M. on June 16, 2020,
in Saint Thomas Courtroom 1 before District Judge Robert A. Molloy.


Dated: May 11, 2020                              S/     Robert A. Molloy___
                                                        Robert A. Molloy
                                                        District Judge
